In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

**********************
CAROL T. NOSCHES,                        *
                                         *   No. 16-1657
                    Petitioner,          *   Special Master Christian J. Moran
                                         *
v.                                       *   Filed: February 26, 2019
                                         *
SECRETARY OF HEALTH                      *   Attorneys’ Fees and Costs
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * ** *

Lisa A. Roquemore, Law Office of Lisa A. Roquemore, Rancho Santa Margarita,
CA, for Petitioner;
Christine M. Becer, United States Dep’t of Justice, Washington, DC, for
Respondent.

                   UNPUBLISHED DECISION AWARDING
                     ATTORNEYS’ FEES AND COSTS1

      Petitioner Carol T. Nosches prevailed in her claim brought in the National
Childhood Vaccine Compensation Program. She is now seeking an award for

      1
         The undersigned intends to post this Ruling on the United States Court of
Federal Claims' website. This means the ruling will be available to anyone with
access to the internet. In accordance with Vaccine Rule 18(b), petitioner has 14
days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the
undersigned will redact such material from public access. Because this unpublished
ruling contains a reasoned explanation for the action in this case, the undersigned
is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services).
attorneys’ fees and costs. Petitioner is awarded a total of $84,223.51 (representing
attorneys’ fees and costs of $80,823.51 and petitioner’s costs of $3,400.00). The
basis for the award and reduction is listed below.

                                   *      *       *

       On December 16, 2016, petitioner filed for compensation under the Nation
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 et seq., for injuries
sustained from an influenza vaccination administered on or about October 28,
2014, causing her to suffer Guillain-Barré Syndrome (“GBS”). The parties
submitted a joint stipulation that was incorporated by a decision awarding
petitioners compensation in the amount of $660,634.97. Nosches v. Sec’y of
Health & Human Servs., No. 16-1657V, 2018 WL 7139051 (Fed. Cl. Spec. Mstr.
Aug. 29, 2018).

       On November 15, 2018, petitioner filed a motion for attorneys’ fees and
costs. (“Fees App”). The motion seeks a total of $89,286.60, comprised of
$72,428.30 in attorneys’ fees and $13,858.30 in attorneys’ costs. Id. at 2. In
compliance with General Order No. 9, petitioner indicates that she has personally
incurred costs of $3,763.09 in pursuit of her claim. Id.

       On November 20, 2018, respondent filed a response to petitioner’s motion.
Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner
for an award of attorneys’ fees and costs.” Response at 1. Respondent adds,
however that he “is satisfied the statutory requirements for an award of attorneys’
fees and costs are met in this case.” Id at 2. Additionally, he recommends “that
the special master exercise his discretion” when determining a reasonable award
for attorneys’ fees and costs. Id. at 3. Petitioner did not file a reply thereafter.

      The matter is now ripe for adjudication.

                                   *      *       *

       Because petitioner received compensation, she is entitled to an award of
reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa–15(e). Thus, the question
at bar is whether the requested amount is reasonable.

      The Vaccine Act permits an award of reasonable attorney’s fees and costs.
§15(e). The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs. 515 F.3d 1343, 1348 (Fed.
                                              2
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the fee award based on specific findings. Id. at 1348. Here, because
the lodestar process yields a reasonable result, no additional adjustments are
required. Instead, the analysis focuses on the elements of the lodestar formula, a
reasonable hourly rate and a reasonable number of hours.

      A.     Reasonable Hourly Rates

       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. 1349 (citing Davis Cty. Solid
Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
was done outside of the District of Columbia.

        Petitioner requests compensation for her attorney, Ms. Lisa Roquemore, at
the following rates: $365.00 per hour for work performed in 2015, $400.00 per
hour for work performed in 2016, $400.00-$409.00 per hour for work performed in
2017, and $409.00 per hour for work performed in 2018. These rates are consistent
with what Ms. Roquemore has previously been awarded for her Vaccine Program
work. See B.A. v. Sec’y of Health & Human Servs., No. 11-51V, 2019 WL
460941, at *4 (Fed. Cl. Spec. Mstr. Jan. 10, 2019); J.T. v. Sec’y of Health &
Human Servs., No. 12-618V, 2018 WL 4623163, at *3 (Fed. Cl. Spec. Mstr. Apr.
20, 2018). Accordingly, no adjustment to the rates sought is required.

      B.     Reasonable Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Secʼy of Health &
Human Servs., 139 Fed. Cl. 238 (2018)

                                             3
       The undersigned finds it reasonable to reduce petitioners’ fees award due to
time billed for work considered administrative. Paralegals billed approximately
10.70 hours for administrative tasks such as preparing exhibits for filing, bates
stamping exhibits, and downloading court orders for review when the attorney also
billed for review of those same orders. Fees App. Ex 2. It is well established that
billing for clerical and other secretarial work is not permitted in the Vaccine
Program. Rochester v. United States, 18 Cl.Ct. 379, 387 (1989) (denied an award
of fees for time billed by a secretary and found that “[these] services … should be
considered as normal overhead office costs included within the attorneys’ fees
rates”). The undersigned reduces the fee application for administrative time in the
amount of $1,463.10.2 Petitioner is therefore awarded $70,965.20 in attorneys’
fees.

      C.     Costs Incurred

      Like attorneys’ fees, a request for reimbursement of costs must be
reasonable. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed.
Cl. 1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioners request a total of
$13,858.30 in attorney’s costs, consisting of costs expended for postage, copies,
and most significantly, the services of Ms. Helen Woodard, M.A. at ReEntry
Rehabilitation Services, Inc. for preparation of a life care plan. Fees App. at 2.3

       Concerning the costs associated with postage and copy-making ($693.06),
the undersigned finds the requested amounts reasonable and shall reimburse those
costs in full. The amount billed by Ms. Woodard, however, requires some
adjustment.

       The Vaccine Program's reasonableness standards for attorneys' fees and
costs apply equally to experts' fees and costs. Baker v. Sec'y of Health & Human
Servs., No. 99-653V, 2005 WL 589431, *1 (Fed. Cl. Spec. Mstr. Feb. 24, 2005).
The same lodestar method is used to determine a reasonable award of

      2
       Of the approximately 10.7 hours of billed administrative time, the
undersigned finds that 9.1 hours were billed from 2016-2017 at a rate of $135.00
per hour, while the remaining 1.7 hours were billed in 2018 at a rate of $138.00.
      3
        The invoice for ReEntry Rehabilitation Services, Inc. totals $16,165.24.
Of this amount, Ms. Nosches directly paid $3,000 as a retainer. The remaining
balance ($13,165.24) is eligible for reimbursement as an attorneys’ cost. Fees App.
at 2.

                                             4
compensation to the expert. Simon v. Sec'y of Health & Human Servs., No. 05-
914V, 2008 WL 623833, at *1 (Fed. Cl. Spec. Mstr. Feb. 1, 2009); Kantor v. Sec'y
of Health & Human Servs., No. 01-679V, 2007 WL 1032378, at *4-8 (Fed. Cl.
Spec. Mstr. March 21, 2007).

       Ms. Woodard’s billing records suffer from vagueness, an issue which has
been previously noted by other special masters. See Desai v. Sec’y of Health &
Human Servs., No. 14-811V, 2018 WL 6819551, at *8 (Fed. Cl. Spec. Mstr. Nov.
27, 2018) (reducing Ms. Woodard’s research time by 50% due to vague billing). In
the instant matter, Ms. Woodard billed a total of 13.5 hours across seven entries on
“Review records” and another 17.75 hours across nine entries on “Life care plan
research re: costs” ranging from 1.0 hours billed to 4.5 hours without any
differentiation as to what work was actually being done. Fees App. Ex. 9. Entries
such as these do not allow the undersigned to assess the reasonableness of the work
being performed or the hours expended on this matter. Thus, the undersigned finds
that a reduction of 30% to these research hours is reasonable given the overall
vagueness. This results in a reduction of $2,109.37.4

       Additionally, Ms. Woodard billed a total of 13.25 hours of travel at her full
rate. Id. at 2. The Vaccine Program consistently awards travel time at 50% of a
professional's regular billing rate. Hocraffer v. Sec'y of Health & Human Servs.,
No. 99-533V, 2011 WL 3705153, at *24 (Fed. Cl. Spec. Mstr. July 25, 2011); see
also O'Neill v. Sec'y of Health & Human Servs., No. 08-243V, 2015 WL 2399211,
at *18-19 (Fed. Cl. Spec. Mstr. April 28, 2015) (reducing a life care planner's rate
for travel time). Other special masters have had to reduce Ms. Woodard’s billing
time for billing travel at her full rate. Desai, 2018 WL 6819551, at *9; Rojas v.
Sec’y of Health & Human Servs., No. 14-1220V, 2017 WL 6032300, at *14 (Fed.
Cl. Spec. Mstr. Apr. 5, 2017). Reducing Ms. Woodard’s rate for travel results in an
additional reduction of $1,490.62.

       Finally, turning to costs incurred by Ms. Woodard, the undersigned finds the
costs related to visiting petitioner to be reasonable, and Ms. Woodard has provided
adequate documentation of those costs. However, there is a charge of $400.00 for
“File set up fee” which Ms. Woodard has not substantiated. Fees App. Ex. 9 at 4.
Without further information, the undersigned cannot ascertain the purpose of this
cost nor its reasonableness and it will therefore not be compensated. This results in


      4
        (13.5 hours + 17.75 hours) * $225.00 per hour = $7,031.25 billed on vague
research. $7,031.25 * 0.3 = $2,109.37.

                                             5
an additional reduction of $400.00. For these reasons, a reasonable amount of
compensation for ReEntry is $9,165.25.

      In sum, petitioner is awarded attorneys’ costs of $9,858.31.

      D.     Petitioner’s Costs

       Petitioner requests reimbursement in the amount of $3,763.09 for costs
personally incurred in pursuit of her claim. Fees App. Ex. 6 at 2. The undersigned
finds that the Court’s filing fee ($400.00) and the retainer fee paid to petitioner’s
life care planner ($3,000.00) are reasonable and shall be awarded in full.

        Petitioner also requests $363.09 for a new printer and ink cartridges,
explaining “I’ve attached the new printer I had to buy… I literally wore the old one
out over all my GBS needs.” Id. at 5. The undersigned finds that a new printer and
ink are not properly costs incurred in the litigation as contemplated by the
Guidelines for Practice in the Vaccine Program.5 Were counsel to request this cost
as a firm cost, it would be disallowed because the cost of a printer and ink are
overhead costs not properly charged to a single Vaccine Program case. The instant
situation compels the same result – it is impossible for the undersigned to
determine how much wear and tear petitioner’s printer incurred as a result of this
litigation verses any other day-to-day use of the printer, and it is unknown what
condition the printer may have been in at the start of litigation. Accordingly, this
cost is not properly charged to the Vaccine Program and shall not be reimbursed.
Petitioner is therefore entitled to costs of $3,400.00.

      E.     Conclusion

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
42 U.S.C. § 300aa-15(e). Accordingly, I award a total of $80,823.51 (representing
$70,965.20 in attorneys’ fees and $9,858.31 in attorneys’ costs) as a lump sum in
the form of a check jointly payable to petitioner and her counsel, Ms. Lisa
Roquemore, Esq., and a total of $3,400.00 for petitioner’s costs as a lump sum in
the form of a check payable to petitioner.




      5
        The Guidelines can be found at:
http://www.cofc.uscourts.gov/sites/default/files/19.01.18%20Vaccine%20Guidelin
es.pdf.

                                             6
       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.6


            IT IS SO ORDERED.


                                                  s/Christian J. Moran
                                                  Christian J. Moran
                                                  Special Master




      6
        Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment
by filing a joint notice renouncing their right to seek review.

                                           7